Exhibit 10.2

 

Execution Version

 

 

ACCELERIZE INC.

WARRANT PURCHASE AGREEMENT

 

 

This Warrant Purchase Agreement (this “Agreement”) is made as of August 14,
2015, by and between Accelerize Inc., a Delaware corporation with its principal
office at 20411 SW Birch Street, Suite 250, Newport Beach, California 92660 (the
“Company”), and those purchasers listed on the attached Exhibit A, as such
exhibit may be amended from time to time (each a “Purchaser”, and collectively,
the “Purchasers”).

 

Recitals

 

A.     The Company has authorized the sale and issuance of warrants to purchase
0.6 shares of the common stock of the Company, $0.001 par value per share (the
“Common Stock”) to certain investors in a private placement (the “Offering”).

 

B.     Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506(b) promulgated thereunder, the Company desires to
sell to the Purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company warrants to purchase that aggregate number
of shares of Common Stock set forth opposite such Purchaser’s name on Exhibit A
on the terms and subject to the conditions set forth in this Agreement.

 

Terms and Conditions

 

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1.     Purchase of the Warrants.

 

1.1     Agreement to Sell and Purchase. At the Closing (as hereinafter defined),
the Company will issue and sell to each of the Purchasers, and each Purchaser
will, severally and not jointly, purchase from the Company, the warrants (the
“Warrants”) to purchase such number of shares of Common Stock of the Company
(the “Warrant Shares”) set forth opposite such Purchaser’s name on Exhibit A for
an aggregate purchase price set forth opposite such Purchaser’s name on Exhibit
A (the “Purchase Price”). The Warrants shall be in the form set forth hereto as
Exhibit B. The purchase price for each Warrant to be purchased hereunder shall
be $0.00001 per Warrant Share covered by such Warrant.

 

1.2     Placement Agent Fee. The Purchasers acknowledge that the Company intends
to pay to Craig-Hallum Capital Group LLC, in its capacity as the placement agent
for the Offering (the “Placement Agent”), a fee in respect of the sale of
Warrants to any Purchaser. The Company shall indemnify and hold harmless the
Purchasers from and against all fees, commissions, or other payments owing by
the Company to the Placement Agent or any other persons from or acting on behalf
of the Company hereunder.

 

1.3     Closing; Closing Date. The completion of the sale and purchase of the
Warrants (the “Closing”) shall be held at 9:00 a.m. (Central Time) as soon as
practicable following the satisfaction of the conditions set forth in Section 4
(the “Closing Date”), at the offices of Sullivan & Worcester LLP, 1633 Broadway,
New York, New York 10019, or at such other time and place (or remotely by
facsimile or other electronic transmission) as the Company and Purchasers may
agree.

 

1.4     Delivery of the Warrants. At the Closing, subject to the terms and
conditions hereof, the Company will deliver to each Purchaser a Warrant or
Warrants, in such denominations and registered in such names as such Purchaser
may designate by notice to the Company, an instrument representing the Warrants,
dated as of the Closing Date (each such instrument, a “Certificate”), against
payment of the purchase price therefor by cash in the form of wire transfer,
unless other means of payment shall have been agreed upon by the Purchasers and
the Company.

 

 
Page 1

--------------------------------------------------------------------------------

 

 

2.     Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser:

 

2.1     Authorization. All corporate action on the part of the Company, its
officers and directors necessary for the authorization, execution and delivery
of this Agreement has been taken. The Company has the requisite corporate power
to enter into this Agreement and carry out and perform its obligations under the
terms of this Agreement. At the Closing, the Company will have the requisite
corporate power to issue and sell the Warrants and the Warrant Shares. This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by the Purchasers, this Agreement will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles.

 

2.2     No Conflict with Other Instruments. The execution, delivery and
performance of this Agreement, the issuance and sale of the Warrants to be sold
by the Company under this Agreement, the issuance of the Warrant Shares upon
exercise of the Warrants and the consummation of the actions contemplated by
this Agreement (which for all purposes herein shall include exercise of the
Warrants) will not (A) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice: (i) any provision of the Company’s or its subsidiaries’ Certificate of
Incorporation or Bylaws as in effect on the date hereof or at the Closing; (ii)
any provision of any judgment, arbitration ruling, decree or order to which the
Company or its subsidiaries are a party or by which they are bound; (iii) any
bond, debenture, note or other evidence of indebtedness, or any lease, contract,
mortgage, indenture, deed of trust, loan agreement, joint venture or other
agreement, instrument or commitment to which the Company or any subsidiary is a
party or by which they or their respective properties are bound; or (iv) any
statute, rule, law or governmental regulation or order applicable to the Company
or any of its subsidiaries, except, in the case of (ii), (iii) and (iv) above,
would not have a Material Adverse Effect (as hereinafter defined); or (B) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the properties or assets of the Company or
any subsidiary or any acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or any indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any subsidiary are a party or by
which they are bound or to which any of the property or assets of the Company or
any subsidiary is subject. No consent, approval, authorization or other order
of, or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body is required for the execution
and delivery of this Agreement by the Company and the valid issuance or sale of
the Warrants by the Company pursuant to this Agreement, other than such as have
been made or obtained and that remain in full force and effect, and except for
the filing of a Form D or any filings required to be made under state securities
laws.

 

2.3     Certificate of Incorporation; Bylaws. The Company has made available to
the Purchasers true, correct and complete copies of the Certificate of
Incorporation and Bylaws of the Company, as in effect on the date hereof.

 

2.4     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted. The Company and each of its subsidiaries
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would have a material adverse effect on its or its subsidiaries’
business, financial condition, properties, operations, prospects or assets or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).

 

 
Page 2

--------------------------------------------------------------------------------

 

 

2.5     SEC Filings; Financial Statements. As used herein, the “Company SEC
Documents” means all reports, schedules, forms, statements and other documents
filed or furnished, as applicable, by the Company under the Securities Exchange
Act of 1934 (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, including the exhibits thereto and documents incorporated by reference
therein. As of their respective filing dates, the Company SEC Documents since
December 31, 2014 complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder, and none
of such Company SEC Documents, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein in light of the circumstances under
which they were made not misleading. The consolidated financial statements
contained in the Company SEC Documents since December 31, 2014: (i) complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC applicable thereto; (ii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such financial statements and (in the case of unaudited statements) as permitted
by Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to year-end audit adjustments; and (iii)
fairly present the consolidated financial position of the Company and its
subsidiaries as of the respective dates thereof and the consolidated results of
operations cash flows and the changes in stockholders’ equity of the Company and
its subsidiaries for the periods covered thereby.

 

2.6     Capitalization. The authorized capital stock of the Company consists of
(i) 100,000,000 shares of Common Stock, of which (A) 62,914,540 shares were
issued and outstanding as of the date of this Agreement, and (B) 19,909,035
shares were reserved for issuance upon the exercise or conversion, as the case
may be, of outstanding options, warrants or other convertible securities as of
the date of this Agreement; and (ii) 2,000,000 shares of preferred stock, none
of which, as of the date of this Agreement, are outstanding or reserved for
issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities. Except as set forth in the
Company SEC Documents, all issued and outstanding shares of common stock have
been duly authorized and validly issued, are fully paid and nonassessable, have
been issued and sold in compliance with the registration requirements of federal
and state securities laws or the applicable statutes of limitation have expired,
and were not issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. Except as set forth herein or the Company
SEC Documents, there are no (i) outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company, or any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company or any subsidiary
is a party and relating to the issuance or sale of any capital stock or
convertible or exchangeable security of the Company or any subsidiary, other
than 14,528,336 options granted to directors and employees of the Company and
its subsidiaries pursuant to its Stock Option Plan; or (ii) obligations of the
Company to purchase, redeem or otherwise acquire any of its outstanding capital
stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof. There are no anti-dilution or price adjustment
provisions, co-sale rights, rights of first refusal or other similar rights
contained in the terms governing any outstanding security of the Company that
will be triggered by the issuance of the Warrants or the Warrant Shares; and no
person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company (other than the rights which
have been granted in connection with the Warrants and the Warrant Shares).

 

2.7     Subsidiaries. Except as set forth in the Company SEC Documents, the
Company does not presently own or control, directly or indirectly, and has no
stock or other interest as owner or principal in, any other corporation or
partnership, joint venture, association or other business venture or entity
(each a “subsidiary”). Each subsidiary is duly incorporated or organized,
validly existing and, if applicable to the jurisdiction, in good standing under
the laws of its jurisdiction of incorporation or organization and has all
requisite power and authority to carry on its business as now conducted. Each
subsidiary is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect on its business or properties. All of the outstanding capital
stock or other securities of each subsidiary is owned by the Company, directly
or indirectly, free and clear of any liens, claims, or encumbrances.

 

 
Page 3

--------------------------------------------------------------------------------

 

 

2.8     Valid Issuance of Warrants. The Warrants and the Warrant Shares are duly
authorized and, when issued, sold and delivered and paid for in accordance with
the terms hereof or the Warrants, as the case may be, will be duly and validly
authorized and issued, fully paid and nonassessable, free from all taxes, liens,
claims, encumbrances and charges with respect to the issue thereof; provided,
however, that the Warrants and the Warrant Shares may be subject to restrictions
on transfer under state and/or federal securities laws or as otherwise set forth
herein. The issuance, sale and delivery of the Warrants and the Warrant Shares
in accordance with the terms hereof or the Warrants, as the case may be, will
not be subject to preemptive rights of stockholders of the Company. The Warrant
Shares have been duly reserved for issuance upon exercise of the Warrants.

 

2.9     Offering. Assuming the accuracy of the representations of the Purchasers
in Section 3.3 of this Agreement on the date hereof, on the Closing Date and
solely as this Section 2.9 relates to the issue and sale of the Warrant Shares
on the date(s) of exercise of the Warrant, the offer, issue and sale of the
Warrants and issuance of the Warrant Shares upon exercise of the Warrants
(assuming no change in applicable law prior to the date the Warrant Shares are
issued), are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act and have been or will be registered or
qualified (or are or will be exempt from registration and qualification) under
the registration, permit or qualification requirements of all applicable state
securities laws. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Warrants to the Purchasers or the issuance of the Warrant Shares
upon exercise of the Warrants. Other than the Company SEC Documents, the Company
has not distributed and will not distribute prior to the Closing Date any
offering material in connection with the offering and sale of the Warrants or
Warrant Shares. The Company has not taken any action to sell, offer for sale or
solicit offers to buy any securities of the Company which would bring the offer,
issuance or sale of the Warrants or the issuance of the Warrant Shares upon
exercise of the Warrants, within the provisions of Section 5 of the Securities
Act, unless such offer, issuance or sale was or shall be within the exemptions
of Section 4 of the Securities Act.

 

2.10     Litigation. Except as set forth in the Company SEC Documents, there is
no action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its subsidiaries
that (a) if adversely determined would reasonably be expected to have a Material
Adverse Effect or (b) would be required to be disclosed in the Company’s Annual
Report on Form 10-K under the requirements of Item 103 of Regulation S-K. The
foregoing includes, without limitation, any action, suit, proceeding or
investigation, pending or threatened, that questions the validity of this
Agreement or the right of the Company to enter into this Agreement and perform
its obligations hereunder. Neither the Company nor any subsidiary is subject to
any injunction, judgment, decree or order of any court, regulatory body,
arbitral panel, administrative agency or other government body.

 

2.11     Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company or any of its subsidiaries is required in connection with the
consummation of the transactions contemplated by this Agreement, except for
notices required or permitted to be filed with certain state and federal
securities commissions, which notices will be filed on a timely basis.

 

 
Page 4

--------------------------------------------------------------------------------

 

 

2.12     No Brokers. Except for any fees payable to the Placement Agent, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.

 

2.13     Compliance. Neither the Company nor any of its subsidiaries is in
violation of its Certificate of Incorporation or Bylaws (or similar
organizational documents). Neither the Company nor the subsidiaries have been
advised or have reason to believe, that it is not conducting its business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations, except
where failure to be so in compliance would not have a Material Adverse Effect.
Each of the Company and the subsidiaries has all necessary franchises, licenses,
certificates and other authorizations from any foreign, federal, state or local
government or governmental agency, department or body that are currently
necessary for the operation of the business of the Company and its subsidiaries
as currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations would not reasonably
be expected to have a Material Adverse Effect.

 

2.14     No Material Changes. Except as disclosed in the Company SEC Documents,
after giving effect to the receipt by the Company of the proceeds from the sale
of common stock described in Section 4.1(i) hereunder, since June 30, 2015,
there has been no material adverse change in the assets, liabilities, business,
properties, operations, financial condition or results of operations of the
Company and its subsidiaries, taken as a whole. Since June 30, 2015, the Company
has not declared or paid any dividend or distribution or its capital stock.

 

2.15     Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents since December 31, 2014 that are material
to the Company or any of its subsidiaries and all amendments thereto, are in
full force and effect on the date hereof, and neither the Company nor any
applicable subsidiary of the Company nor, to the Company’s knowledge, any other
party to such contracts is in breach of or default under any of such contracts.
Neither the Company nor any of its subsidiaries has any contracts or agreements
that would constitute a material contract as such term is defined in Item 601(b)
of Regulation S-K, except for such contracts or agreements that are filed as
exhibits to or described in the Company SEC Documents.

 

2.16     Intellectual Property.

 

(a)     To the knowledge of the Company, the Company and each of its
subsidiaries has ownership or license or legal right to use, or can acquire on
reasonable terms, all patent, copyright, trade secret, know-how trademark, trade
name customer lists, designs, manufacturing or other processes, computer
software, systems, data compilation, research results or other proprietary
rights used in the business of the Company or such subsidiary (collectively
“Intellectual Property”) except as such failure to own, license, use or acquire
would not result in a Material Adverse Effect.

 

(b)     The Company and each of its subsidiaries has taken all reasonable steps
required in accordance with sound business practice and business judgment to
establish and preserve its ownership of all material Intellectual Property with
respect to their products and technology.

 

(c)     To the knowledge of the Company, the present business, activities and
products of the Company and its subsidiaries do not infringe any intellectual
property of any other person, except as discribed in the Company SEC Documents
or where such infringement would not have a Material Adverse Effect. No
proceeding charging the Company or any of its subsidiaries with infringement of
any adversely held Intellectual Property has been filed. To the knowledge of the
Company, no other person is infringing any rights of the Company or its
subsidiaries to the Intellectual Property, except where such infringement would
not have a Material Adverse Effect.

 

 
Page 5

--------------------------------------------------------------------------------

 

 

(d)     Except as described in the Company SEC Documents, no proceedings have
been instituted or pending or, to the knowledge of the Company, threatened,
which challenge the rights of the Company or any of its subsidiaries to the use
of the Intellectual Property. To the knowledge of the Company, the Company and
each of its subsidiaries has the right to use, free and clear of material claims
or rights of other persons, all of its customer lists, designs, computer
software, systems, data compilations, and other information that are required
for its products or its business as presently conducted. To the knowledge of the
Company, neither the Company nor any subsidiary is making unauthorized use of
any confidential information or trade secrets of any person. Except as described
in the Company SEC Documents, the activities of any of the employees on behalf
of the Company or of any subsidiary do not violate any agreements or
arrangements between such employees and third parties are related to
confidential information or trade secrets of third parties or that restrict any
such employee’s engagement in business activity of any nature.

 

(e)     All material licenses or other agreements under which (i) the Company or
any subsidiary employs rights in Intellectual Property, or (ii) the Company or
any subsidiary has granted rights to others in Intellectual Property owned or
licensed by the Company or any subsidiary are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or any subsidiary with respect thereto.

 

2.17     Quotation on the OTCQB. The Company’s common stock is registered
pursuant to Section 12(g) of the Exchange Act and is qualified to be quoted on
the OTCQB Venture Marketplace (the “OTCQB”), and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock (including
the Warrant Shares) from the OTCQB. The Company is in compliance with all of the
presently applicable requirements for continued quotation of the Common Stock on
the OTCQB. The issuance of the Warrants and the Warrant Shares does not require
stockholder approval including, without limitation, pursuant to the rules and
regulations of the OTCQB.

 

2.18     Form S-3 Eligibility. The Company is eligible to register the Warrant
Shares for resale by the Purchasers using Form S-3 promulgated under the
Securities Act.

 

2.19     Accountants. RBSM LLP, who expressed their opinion with respect to the
consolidated financial statements contained in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2014, to be incorporated by reference
into the Registration Statement (as hereinafter defined) and the prospectus
which forms a part thereof (the “Prospectus”), have advised the Company that
they are, and to the knowledge of the Company they are, independent accountants
as required by the Securities Act and the rules and regulations promulgated
thereunder. The Company covenants to file its Form 10-K containing audited
consolidated financial statements for the year ended December 31, 2015, within
the time period required by applicable securities laws and further represents
and warrants that it has no reason to believe that the auditors will not be able
to express an unqualified opinion with respect to such financial statements,
assuming the Closing occurs as contemplated herein.

 

2.20     Taxes. The Company and each of its subsidiaries has filed all necessary
federal, state, local and foreign income and franchise tax returns and has paid
or accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been or might be asserted or threatened against it or
any of its subsidiaries by any taxing jurisdiction.

 

2.21     Insurance. The Company and each of its subsidiaries maintains and will
continue to maintain insurance of the types and in the amounts that the Company
reasonably believes is adequate for its business, including, but not limited to,
insurance covering all real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.

 

 
Page 6

--------------------------------------------------------------------------------

 

 

2.22     Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Warrants hereunder will be, or will have been, fully
paid or provided for by the Company and the Company will have complied with all
laws imposing such taxes.

 

2.23     Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.

 

2.24     Related Party Transactions. To the knowledge of the Company, no
transaction has occurred between or among the Company or any of its affiliates
(including, without limitation, any of its subsidiaries), officers or directors
or any affiliate or affiliates of any such affiliate, officer or director that
with the passage of time will be required to be disclosed pursuant to Section
13, 14 or 15(d) of the Exchange Act other than those transactions that have
already been so disclosed.

 

2.25     Books and Records. The books, records and accounts of the Company and
its subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company and its subsidiaries.

 

2.26     Disclosure Controls and Internal Controls.

 

(a)     The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; and (ii) provide for the periodic evaluation of the effectiveness of
such disclosure controls and procedures as of the end of the period covered by
the Company’s most recent annual or quarterly report filed with the SEC.

 

(b)     The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. The
Company is not aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect the Company’s or any
of its subsidiary’s ability to record, process, summarize and report financial
data or any material weaknesses in internal controls; or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s or any of its subsidiary’s internal controls.

 

 
Page 7

--------------------------------------------------------------------------------

 

 

(c)     Since the date of the most recent evaluation of such disclosure controls
and procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s or any of its subsidiary’s
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

(d)     Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or any of its/subsidiary’s financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures or capital resources.

 

2.27     No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Warrants.

 

2.28     Application of Takeover Protections; Rights Agreement. The Company has
not adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

 

2.29     Foreign Corrupt Practices. Neither the Company nor any of its
subsidiaries nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

2.30     Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

 

2.31     Employee Relations. Neither the Company nor any of its subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company reasonably believes that its and its subsidiaries’ relations with
its employees are good. No executive officer of the Company (as defined in Rule
501(f) of the Securities Act) has notified the Company that such officer intends
to leave the Company or otherwise terminate such officer’s employment with the
Company. To the knowledge of the Company, and except as described in the
Company’s SEC Documents, no executive officer of the Company is, or is expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.

 

The Company and each of its subsidiaries is in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

2.32     Environmental Laws. The Company and each of its subsidiaries (i) is in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

 
Page 8

--------------------------------------------------------------------------------

 

 

2.33     No Manipulation; Disclosure of Information. The Company has not taken
and will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Warrants. The Company confirms that, to its
knowledge, with the exception of the proposed sale of Warrants as contemplated
herein (as to which the Company makes no representation), neither it nor any
other person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Purchasers shall be relying on the foregoing representations in effecting
transactions in securities of the Company. All disclosures provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby furnished by the Company are true and correct and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

2.34     Forward-Looking Information. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) made by the Company or any of its officers or directors contained in the
SEC Documents, or made available to the public generally since June 30, 2015,
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

2.35     No Additional Agreements. Other than with respect to closing mechanics,
the Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser or other person to purchase
Warrants on terms more favorable to such person than as set forth herein.

 

2.36     No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with SEC rules and guidance, and has conducted a factual
inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Warrants; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Warrant Shares (a “Solicitor”), any general
partner or managing member of any Solicitor, and any director, executive officer
or other officer participating in the offering of any Solicitor or general
partner or managing member of any Solicitor.

 

 
Page 9

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows:

 

3.1     Legal Power. The Purchaser has the requisite authority to enter into
this Agreement and to carry out and perform its obligations under the terms of
this Agreement. All action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the Closing.

 

3.2     Due Execution. This Agreement has been duly authorized, executed and
delivered by the Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of the Purchaser, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.

 

3.3     Investment Representations. In connection with the sale and issuance of
the Warrants and Warrant Shares, the Purchaser, for itself and no other
Purchaser, makes the following representations:

 

(a)     Investment for Own Account. The Purchaser is acquiring the Warrants and
the Warrant Shares for its own account, not as nominee or agent, and not with a
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act; provided, however, that by
making the representations herein, the Purchaser does not agree to hold any of
the Warrants or Warrant Shares for any minimum or specific term and reserves the
right to dispose of the Warrants or Warrant Shares at any time in accordance
with or pursuant to a registration statement or an exemption from the
registration requirements of the Securities Act.

 

(b)     Transfer Restrictions; Legends. The Purchaser understands that (i) the
Warrants and Warrant Shares have not been registered under the Securities Act;
(ii) the Warrants and Warrant Shares are being offered and sold pursuant to an
exemption from registration, based in part upon the Company’s reliance upon the
statements and representations made by the Purchasers in this Agreement, and
that the Warrants and Warrant Shares must be held by the Purchaser indefinitely,
and that the Purchaser must, therefore, bear the economic risk of such
investment indefinitely, unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration; (iii) each
Certificate representing the Warrants and stock certificate representing the
Warrant Shares will be endorsed with the following legend until the earlier of
(1) in the case of the Warrant Shares, such date as the Warrant Shares have been
registered for resale by the Purchaser or (2) the date the Warrants or the
Warrant Shares, as the case may be, are eligible for sale under Rule 144 under
the Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

 
Page 10

--------------------------------------------------------------------------------

 

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Warrant or Warrant Shares (or any portion thereof) until the applicable
date set forth in clause (iii) above unless (A) the conditions specified in the
foregoing legends are satisfied, (B) if the opinion of counsel referred to above
is to the further effect that such legend is not required in order to establish
compliance with any provisions of the Securities Act or this Agreement, (C) if
the Holder provides the Company with reasonable assurance, such as through a
representation letter, that the Warrant Shares may be sold pursuant to Rule 144
under the Securities Act, or (D) other reasonably satisfactory assurances of
such nature are given to the Company. If so required by the Company’s transfer
agent, the Company shall cause its counsel to issue and deliver a legal opinion
to the transfer agent to effect the removal of the restrictive legend
contemplated by this Agreement.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Warrants or
Warrant Shares pursuant to a bona fide margin agreement in connection with a
bona fide margin account and, if required under the terms of such agreement or
account, the Purchaser may transfer pledged or secured Warrants to the pledgees
or secured parties. Such a pledge or transfer shall not be subject to approval
or consent of the Company and no legal opinion of legal counsel to the pledgee,
secured party or pledgor shall be required in connection with the pledge, but
such legal opinion may be required in connection with a subsequent transfer
following default by the Purchaser transferee of the pledge. No notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Warrants may reasonably request in connection with a pledge or transfer
of the Warrants or the Warrant Shares including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.

 

(c)     Financial Sophistication; Due Diligence. The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement. Such Purchaser has, in connection
with its decision to purchase the Warrants, relied only upon the representations
and warranties contained herein and the information contained in the Company SEC
Documents. Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision.

 

(d)     Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501(a) of the rules and regulations promulgated
under the Securities Act.

 

(e)     Residency. The Purchaser is organized under the laws of the jurisdiction
set forth beneath such Purchaser’s name on the signature page attached hereto,
and its principal place of operations is in the state set forth beneath such
Purchaser’s name on the signature page attached hereto.

 

(f)     General Solicitation. The Purchaser is not purchasing the Warrants as a
result of any advertisement, article, notice or other communication regarding
the Warrants published in any newspaper, magazine or similar media or broadcast
over the television or radio or presented at any seminar or any other general
solicitation or general advertisement. Prior to the time that the Purchaser was
first contacted by the Company or the Placement Agent such Purchaser had a
pre-existing and substantial relationship with the Company or the Placement
Agent.

 

3.4     No Investment, Tax or Legal Advice. Each Purchaser understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Warrants constitutes legal, tax or investment advice. Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Warrants and the Warrant Shares.

 

 
Page 11

--------------------------------------------------------------------------------

 

 

3.5     Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. Each Purchaser acknowledges that the Placement Agent has acted
solely as placement agent for the Company in connection with the Offering of the
Warrants by the Company, that the information and data provided to the Purchaser
in connection with the transaction contemplated hereby has not been subjected to
independent verification by the Placement Agent, and that the Placement Agent
has made no representation or warranty whatsoever with respect to the accuracy
or completeness of such information, data or other related disclosure material.
Each Purchaser acknowledges that it has not taken any actions that would deem
the Purchasers to be members of a “group” for purposes of Section 13(d) of the
Exchange Act.

 

4.     Conditions to Closing.

 

4.1     Conditions to Obligations of Purchasers at Closing. Each Purchaser’s
obligation to purchase the Warrants at the Closing is subject to the fulfillment
to that Purchaser’s reasonable satisfaction, on or prior to the Closing, of all
of the following conditions, any of which may be waived by the Purchaser:

 

(a)     Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date and the Company shall
have performed and complied with all obligations and conditions herein required
to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchasers.

 

(b)     Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the Certificates
required by this Agreement. The Warrant Shares shall have been duly authorized
and reserved for issuance upon exercise of the Warrants.

 

(c)     Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Warrants and Warrant Shares shall have been duly obtained and
shall be effective on and as of the Closing. No stop order or other order
enjoining the sale of the Warrants or Warrant Shares shall have been issued and
no proceedings for such purpose shall be pending or, to the knowledge of the
Company, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Warrants and Warrant Shares shall be
legally permitted by all laws and regulations to which Purchasers and the
Company are subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(d)     Execution of Agreements. The Company shall have executed this Agreement
and have delivered this Agreement to the Purchasers.

 

(e)     Trading and Quotation. The trading and quotation of the Company’s common
stock on the OTCQB shall not have been suspended by the SEC or the OTCQB.

 

 
Page 12

--------------------------------------------------------------------------------

 

 

(f)     Market Qualification. The Company will comply with all of the
requirements of the Financial Industry Regulatory Authority, Inc. and the OTCQB
with respect to the issuance of the Warrants and the Warrant Shares and will
qualify the Warrant Shares for quotation on the OTCQB no later than the earlier
of (a) the effective date of the Registration Statement (as hereinafter defined)
or (b) the Required Effective Date (as hereinafter defined).

 

(g)     Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Warrants and issuance of the
Warrant Shares upon exercise of the Warrants.

 

(h)     Material Adverse Change. Since the date of this Agreement, there shall
not have occurred any event which results in a Material Adverse Effect.

 

(i)     Closing of Public Offering of Common Stock. The Company shall have
completed the public offering of shares of Common Stock pursuant to the
prospectus supplement filed with the SEC on August 14, 2015, and that certain
securities purchase agreement, executed as of even date herewith.

 

4.2     Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Warrants at the Closing is subject to the fulfillment to the
Company’s reasonable satisfaction, on or prior to the Closing of the following
conditions, any of which may be waived by the Company:

 

(a)     Representations and Warranties True. The representations and warranties
made by the Purchasers in Section 3 shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.

 

(b)     Performance of Obligations. The Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before the Closing. The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Company for such purpose.

 

(c)     Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Warrants and Warrant Shares shall have been duly obtained and
shall be effective on and as of the Closing. No stop order or other order
enjoining the sale of the Warrants or Warrant Shares shall have been issued and
no proceedings for such purpose shall be pending or, to the knowledge of the
Company, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Warrants and the Warrant Shares shall
be legally permitted by all laws and regulations to which the Purchasers and the
Company are subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(d)     Execution of Agreements. The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.

 

4.3     Termination of Obligations to Effect Closing; Effects.

 

(a)     Termination. The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

 

(i)     Upon the mutual written consent of the Company and the Purchasers;

 

 
Page 13

--------------------------------------------------------------------------------

 

 

(ii)     By the Company if any of the conditions set forth in Section 4.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;

 

(iii)     By a Purchaser (with respect to itself only) if any of the conditions
set forth in Section 4.1 shall have become incapable of fulfillment, and shall
not have been waived by the Purchaser; or

 

(iv)     By either the Company or any Purchaser (with respect to itself only) if
the Closing has not occurred on or prior to August 31, 2015;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants, or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

 

(b)     Effect of Termination. In the event of termination by the Company or any
Purchaser of its obligations to effect the Closing pursuant to this Section 4.3,
written notice thereof shall be given promptly to the other Purchasers by the
Company and the other Purchasers shall have the right to terminate their
obligations to effect the Closing upon written notice to the Company and the
other Purchasers. Nothing in this Section 4.3 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.

 

5.     Additional Covenants.

 

5.1     Reporting Status. With a view to making available to the Purchasers the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Warrant Shares to the public without registration, the Company agrees to
use its reasonable efforts to file with the SEC, in a timely manner all reports
and other documents required of the Company under the Exchange Act. The Company
will otherwise take such further action as a Purchaser may reasonably request,
all to the extent required from time to time to enable such Purchaser to sell
the Warrant Shares without registration under the Securities Act or any
successor rule or regulation adopted by the SEC.

 

5.2     Listing. So long as a Purchaser owns any of the Warrants or Warrant
Shares, the Company will use its reasonable efforts to maintain the
qualification or listing of its Common Stock, as applicable, including the
Warrant Shares, on the OTCQB or an alternative listing on the NASDAQ Stock
Market, NYSE MKT or the New York Stock Exchange, and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
rules of such exchanges, as applicable.

 

5.3     Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement or the Warrants to a number of shares or price per
share shall be amended appropriately to account for such event.

 

5.4     Non-Public Information. The Company covenants and agrees that neither it
nor any other person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company. Furthermore, if the Company has disclosed any material
non-public information to the Purchaser, the Purchaser has no duty to keep such
information confidential following the public announcement of the Offering.

 

 
Page 14

--------------------------------------------------------------------------------

 

 

5.5     Restriction on Future Issuances. The Company will not, from the date of
this Agreement through the date that is 90 days after the Closing Date of the
Offering (the “Lock-Up Period”), (a) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase
or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock or (b) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (a) or (b) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise, except for (x) grants of options, shares of Common Stock and other
awards to purchase or receive shares of Common Stock under the Company’s equity
incentive plans that are in effect as of or prior to the date hereof or (y)
issuances of shares of Common Stock upon the exercise or conversion of
securities outstanding as of the date of this Agreement in accordance with the
terms of such securities in effect on the date hereof or upon the exercise of
options or other awards granted under the Company’s equity incentive plans. The
Company agrees not to accelerate the vesting of any option or warrant or the
lapse of any repurchase right prior to the expiration of the Lock-Up Period. The
Company has caused to be delivered to the Placement Agent prior to the date of
this Agreement a letter, in a form mutually agreed upon by the Company and the
Placement Agent (the “Lock-Up Agreement”), from each of the Company’s directors
and officers. The Company will enforce the terms of each Lock-Up Agreement and
issue stop-transfer instructions to the transfer agent for the Common Stock with
respect to any transaction or contemplated transaction that would constitute a
breach of or default under the applicable Lock-Up Agreement. In addition, from
the Closing Date of the Offering until 30 days following the effectiveness of
the Registration Statement (as defined below), the Company will not issue or
agree to issue any (i) Common Stock at an effective per share price less than
the Exercise Price or (ii) any securities of the Company or any subsidiary that
would entitle the holder thereof to acquire at any time shares of Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time directly or indirectly
convertible into or exchangeable for, or otherwise entitles the holder thereof
to receive, Common Stock, entitling any person or entity to acquire shares of
Common Stock at an effective price per share less than the Exercise Price.

 

5.6     Restriction on Variable Rate Transactions. From the date hereof until
the two-year anniversary of the Closing Date, the Company shall be prohibited
from effecting or entering into an agreement to effect any issuance by the
Company or any of its subsidiaries of Common Stock or any outstanding
convertible instruments, options or warrants or similar securities (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock or (ii) enters into any agreement, including, but
not limited to, an agreement for an equity line of credit or “at-the-market”
offering, whereby the Company may issue securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights and
excluding any agreement by the Company to issue shares of its Common Stock as
consideration in an acquisition, merger or similar business combination
transaction). For the avoidance of doubt, the issuance of a security which is
subject to customary anti-dilution protections, including where the conversion,
exercise or exchange price is subject to adjustment as a result of stock splits,
reverse stock splits and other similar recapitalization or reclassification
events, shall not be deemed to be a “Variable Rate Transaction.” Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

 

 
Page 15

--------------------------------------------------------------------------------

 

 

5.7     Equal Treatment of Purchasers. No consideration (including any
modification of this Agreement and any other documents or agreements executed in
connection with the transaction contemplated hereunder) shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of this Agreement unless the same consideration is also offered to all of
the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise.

 

6.     Registration Rights.

 

6.1     Registration Procedures and Expenses.

 

(a)     The Company shall prepare and file with the SEC, as promptly as
reasonably practicable following Closing, but in no event later than 30 days
following the date hereof (the “Initial Filing Date”), a registration statement
on Form S-3 (or any successor to Form S-3), covering the resale of the
Registrable Securities (as defined below) (the “S-3 Registration Statement”) and
as soon as reasonably practicable thereafter but in no event later than 90 days
following the date hereof (120 days in the event of a full review of the S-3
Registration Statement by the SEC), to effect such registration and any related
qualification or compliance with respect to all Registrable Securities held by
the Purchasers. For purposes of this Agreement, the term “Registrable
Securities” shall mean (i) the Warrant Shares; and (ii) any Common Stock of the
Company issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, any Warrant Shares. In
the event that Form S-3 (or any successor form) is or becomes unavailable to
register the resale of the Registrable Securities at any time prior to the
expiration of the Purchasers’ registration rights pursuant to Section 6.6, the
Company shall prepare and file with the SEC, as promptly as reasonably
practicable following the Closing but in no event later than the Initial Filing
Date, a registration statement on Form S-1 (or any successor to Form S-1),
covering the resale of the Registrable Securities (the “S-1 Registration
Statement” and collectively the S-3 Registration Statement, the “Registration
Statement”) and as soon as reasonably practicable thereafter but in no event
later than 90 days following the date hereof (120 days in the event of a full
review of the S-1 Registration Statement by the SEC), to effect such
registration and any related qualification or compliance with respect to all
Registrable Securities held by the Purchasers. If the Company is not eligible to
use Form S-3 at Initial Filing Date, and the Company subsequently becomes
eligible to use Form S-3 during the Effectiveness Period (as defined below), the
Company shall file, as promptly as reasonably practicable, a new S-3
Registration Statement covering the resale of the Registrable Securities and
replace the S-1 Registration Statement with the new S-3 Registration Statement
upon the effectiveness of the new S-3 Registration Statement.

 

(b)     The Company shall, during the Effectiveness Period ( as hereinafter
defined), use its best efforts to:

 

(i)     prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary or advisable to keep the Registration Statement current and effective
for the Registrable Securities held by a Purchaser for a period ending on the
earlier of (i) the second anniversary of the Closing Date, (ii) the date on
which all Registrable Securities may be sold pursuant to Rule 144 under the
Securities Act or any successor rule (“Rule 144”) during any three-month period
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) or (iii) such time as all
Registrable Securities have been sold pursuant to a registration statement or
Rule 144 (collectively, the “Effectiveness Period”). The Company shall notify
each Purchaser promptly upon the Registration Statement and each post-effective
amendment thereto, being declared effective by the SEC and advise each Purchaser
that the form of Prospectus contained in the Registration Statement or
post-effective amendment thereto, as the case may be, at the time of
effectiveness meets the requirements of Section 10(a) of the Securities Act or
that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;

 

 
Page 16

--------------------------------------------------------------------------------

 

 

(ii)     furnish to the Purchaser with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
filed with the SEC in conformance with the requirements of the Securities Act
and other such documents as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Purchaser;

 

(iii)     make any necessary blue sky filings;

 

(iv)     pay the expenses incurred by the Company and the Purchasers in
complying with Section 6, including, all SEC registration and filing fees, FINRA
fees, exchange listing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits obtained by Company incident to or required by any such
registration (but excluding attorneys’ and other fees of any Purchaser and any
and all underwriting discounts and selling commissions applicable to the sale of
Registrable Securities by the Purchasers);

 

(v)     advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its reasonable best
efforts to prevent the issuance of any stop order or to obtain its withdrawal at
the earliest possible moment if such stop order should be issued; and

 

(vi)     with a view to making available to the Purchaser the benefits of Rule
144 and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Registrable Securities to the public without registration, the
Company covenants and agrees to: (i) make and keep public information available,
as such term is understood and defined in Rule 144, until the earlier of (A)
such date as all of the Registrable Securities qualify to be resold immediately
pursuant to Rule 144 or any other rule of similar effect during any three-month
period without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) or (B) such date as all
of the Registrable Securities shall have been resold pursuant to Rule 144 (and
may be further resold without restriction); (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Purchaser
upon request, as long as the Purchaser owns any Registrable Securities, (A) a
written statement by the Company as to whether it has complied with the
reporting requirements of the Securities Act and the Exchange Act, (B) a copy of
the Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail the Purchaser of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

 

The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
The Company will not name any Purchaser as an underwriter in a Registration
Statement or Prospectus.

 

 
Page 17

--------------------------------------------------------------------------------

 

 

(c)     If (i) the Registration Statement is not filed on or prior to the
Initial Filing Date, or (ii) the Company fails to file with the SEC a request
for acceleration of the Registration Statement in accordance with Rule 461 under
the Securities Act, within five Trading Days (as defined below) after the date
the Company is first notified (orally or in writing) by the SEC that the
Registration Statement will not be “reviewed” or will not be subject to further
review or comment, or (iii) prior to the effective date of the Registration
Statement, the Company fails to file a pre-effective amendment and otherwise
respond in writing to comments made by the SEC in respect of such Registration
Statement within 21 days after the receipt of comments by or notice from the SEC
that such amendment or resolution of such comments is required in order for such
Registration Statement to be declared effective, or (iv) the Registration
Statement is not declared effective by the SEC on or before the date that is 90
days after the date hereof, or 120 days after the date hereof in the event of a
full review of the Registration Statement by the SEC (the “Required Effective
Date”), or (v) there occurs a Suspension (or part thereof) (as defined below)
that does not constitute a Qualifying Suspension (as defined below) or (vi) at
any time during the period commencing from the six month anniversary of the date
hereof and ending at such time that all of the Registrable Securities may be
resold during any three-month period without the requirement for the Company to
be in compliance with the current public information required under Rule
144(c)(1), the Company shall fail to satisfy the current public information
requirement under Rule 144(c) (any of the foregoing being referred to as an
“Event”, and for purposes of clauses (i), (iv) and (vi), the date on which such
Event occurs, and for purpose of clause (ii) the date on which such five Trading
Day period is exceeded, and for purpose of clause (iii) the date which such 21
day period is exceeded, and for purpose of clause (v) the date on which the
applicable 30 or 45 day period is exceeded being the “Event Date”), then except
during any period of time during which the Registrable Securities may be resold
pursuant to Rule 144 without volume limitations, in addition to any other rights
the Purchasers may have hereunder or under applicable law, on each such Event
Date and on each monthly anniversary of each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to each Purchaser an amount in cash, as liquidated
damages and not as a penalty, equal to the product of 1.0% multiplied by the
Purchase Price paid by such Purchaser with respect to the Registrable Securities
affected by such Event and held by such Holder on such Event Date or monthly
anniversary thereof, up to a maximum of 6.0% of the Purchase Price for such
Registrable Securities; provided that such 6.0% maximum shall not apply if the
applicable Event is the Event described in clause (vi). If the Company fails to
pay any liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 12%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchaser, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full. The liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the cure of an Event.
“Trading Day” means a day on which the Common Stock is traded on a securities
market, automated quotation system or stock exchange (including the
over-the-counter bulletin board market).

 

 

6.2

Transfer of Shares After Registration; Suspension.

 

(a)     Except in the event that Section 6.2(b) applies, the Company shall
during the Effectiveness Period: (i) if deemed necessary or advisable by the
Company, prepare and file from time to time with the SEC a post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and so that, as thereafter delivered to
purchasers of the Registrable Securities being sold thereunder, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (ii) provide the Purchasers copies of any documents filed pursuant
to Section 6.2(a)(i); and (iii) upon request, inform each Purchaser who so
requests that the Company has complied with its obligations in Section 6.2(b)(i)
(or that, if the Company has filed a post-effective amendment to the
Registration Statement which has not yet been declared effective, the Company
will notify the Purchaser to that effect, will use its reasonable best efforts
to secure the effectiveness of such post-effective amendment as promptly as
possible and will promptly notify the Purchaser pursuant to Section 6.2(b)(i)
when the amendment has become effective).

 

 
Page 18

--------------------------------------------------------------------------------

 

 

(b)     Subject to Section 6.1(c), in the event during the Effectiveness Period:
(i) of any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related Prospectus or
for additional information; (ii) of the issuance by the SEC or any other federal
or state governmental authority of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose; or (iv) of any event or circumstance which
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; then the Company
shall promptly deliver a certificate in writing to the Purchasers (the
“Suspension Notice”) to the effect of the foregoing and, upon receipt of such
Suspension Notice, the Purchasers will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until the
Purchasers are advised in writing by the Company that the current Prospectus may
be used, and have received copies from the Company of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable after delivery of a Suspension Notice
to the Purchasers. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Company
and the Purchaser, the Company and the Purchasers shall be entitled to specific
performance in the event that the other party fails to comply with the
provisions of this Section 6.2(b).

 

(c)     Notwithstanding the foregoing paragraphs of this Section 6.2, the
Company shall use its reasonable best efforts to ensure that (i) a Suspension
shall not exceed 30 days individually, (ii) Suspensions covering no more than 45
days, in the aggregate, shall occur during any twelve month period and (iii)
each Suspension shall be separated by a period of at least 30 days from a prior
Suspension (each Suspension that satisfies the foregoing criteria being referred
to herein as a “Qualifying Suspension”).

 

(d)     During the Effectiveness Period, the Company shall cause certificates
evidencing the Registrable Securities not to contain any legend (including the
legend set forth in Section 3.3(b)): (i) upon the effectiveness of a
registration statement (including the Registration Statement) covering such
Registrable Securities, or (ii) following a sale of such Registrable Securities
pursuant to Rule 144, or (iii) while such Registrable Securities are eligible
for sale under Rule 144, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the SEC). Following such time as
restrictive legends are not required to be placed on certificates representing
Warrant Shares, the Company will, no later than three Trading Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Registrable Securities containing a restrictive legend,
deliver or cause to be delivered to such Purchaser a certificate representing
such Registrable Securities that is free from all restrictive and other legends.
The Company shall, immediately following the Registration Statement being
declared effective, cause its counsel to issue a legal opinion to the Company’s
transfer agent to effect the removal of the restrictive legend contemplated by
this Agreement. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Agreement. Certificates for Registrable Securities
subject to legend removal hereunder shall be transmitted by the transfer agent
of the Company to the Purchasers by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company system.

 

 
Page 19

--------------------------------------------------------------------------------

 

 

 

6.3

Indemnification. For the purpose of this Section 6.3:

 

(a)     the term “Selling Stockholder” shall mean a Purchaser, its general
partners, managing members, managers, executive officers and directors and each
person, if any, who controls that Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act;

 

(b)     the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and

 

(c)     the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)     The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Stockholder for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Stockholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Stockholder prior to the pertinent sale or sales by the Selling
Stockholder.

 

(e)     Each Purchaser severally (as to itself), and not jointly, agrees to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, each officer of the Company who signs the Registration
Statement and each director of the Company) from and against any losses, claims,
damages or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement of a material fact contained in the Registration Statement if, and
only if, such untrue statement was made in reliance upon and in conformity with
written information furnished by or on behalf of that Purchaser specifically for
use in preparation of the Registration Statement, and that Purchaser will
reimburse the Company (or such officer, director or controlling person, as the
case may be), for any reasonable legal expense or other reasonable actual
accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim. The
obligation to indemnify shall be limited to the net amount of the proceeds
received by the Purchaser from the sale of the Registrable Securities pursuant
to the Registration Statement.

 

 
Page 20

--------------------------------------------------------------------------------

 

 

(f)     Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 6.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could reasonably
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.

 

(g)     If the indemnification provided for in this Section 6.3 is unavailable
to or insufficient to hold harmless an indemnified party under subsection (d) or
(e) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the liable Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the liable Purchaser on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this subsection (g)
were determined by pro rata allocation (even if the Purchasers were treated as
one entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (g). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (g) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (g), no Purchasers shall be required to contribute
any amount in excess of the amount by which the net amount received by that
Purchaser from the sale of the Registrable Securities to which such loss relates
exceeds the amount of any damages which that Purchaser has otherwise been
required to pay to the Company by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations in
this subsection to contribute are several in proportion to their sales of
Registrable Securities to which such loss relates and not joint.

 

 
Page 21

--------------------------------------------------------------------------------

 

 

(h)     The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.

 

(i)     The obligations of the Company and of the Purchasers under this Section
6.3 shall survive completion of any offering of Registrable Securities in such
Registration Statement for a period of two years from the effective date of the
Registration Statement. No indemnifying party, in the defense of any such claim
or litigation, shall, except with the consent of each indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

6.4     Termination of Conditions and Obligations. The conditions precedent
imposed by Section 3 or this Section 6 upon the transferability of the
Registrable Securities shall cease and terminate as to any particular number of
the Registrable Securities upon the earlier of the end of the Effectiveness
Period or when such Registrable Securities shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering such Registrable Securities or at such time as an opinion of
counsel satisfactory to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.
The Company shall request an opinion of counsel promptly upon receipt of a
request therefor from a Purchaser.

 

6.5     Information Available. During the Effectiveness Period, so long as the
Registration Statement is effective covering the resale of Registrable
Securities owned by a Purchaser, the Company will furnish (or, to the extent
such information is available electronically through the Company’s filings with
the SEC, the Company will make available via the SEC’s EDGAR system or any
successor thereto) to each Purchaser:

 

(a)     as soon as practicable after it is available, one copy of its Annual
Report on Form 10-K (excluding exhibits);

 

(b)     upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to stockholders; and

 

(c)     upon the reasonable request of the Purchaser, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses.

 

6.6     Public Statements; Limitation on Information. The Company shall (A) by
9:00 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the Offering and
(B) file a Current Report on Form 8-K within the time required by and in
accordance with the requirements of the Exchange Act. From and after the
issuance of such press release, the Company represents to the Purchasers that it
shall have publicly disclosed all material, non-public information delivered to
any of the Purchasers by the Company or any of its subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
Offering. Neither the Company nor any Purchaser shall issue any other press
release with respect to the transactions contemplated hereby nor otherwise make
any such public statement without the prior consent of the Company and the
Placement Agent, which consents in each case shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company will not make any public disclosure listing a Purchaser as one of the
purchasers of the Warrants without that Purchaser’s prior written consent,
except as may be required by applicable law or rules of any exchange on which
the Company’s securities are listed.

 

 
Page 22

--------------------------------------------------------------------------------

 

 

6.7     Limits on Additional Issuances. Without limiting the provisions of
Section 5.5, the Company will not, for a period of six months following the
Closing Date offer for sale or sell any securities unless, in the opinion of the
Company’s counsel, such offer or sale does not jeopardize the availability of
exemptions from the registration and qualification requirements under applicable
securities laws with respect to the Offering. Except for the issuance of stock
options under the Company’s stock option plans, the issuance of common stock
upon exercise of outstanding options and warrants, the issuance of common stock
purchase warrants, and the offering contemplated hereby, the Company has not
engaged in any sale of equity securities during the six months prior to the date
of this Agreement. The foregoing provisions of this Section 6.7 shall not
prevent the Company from filing a “shelf” registration statement pursuant to
Rule 415 under the Securities Act, but the foregoing provisions shall apply to
any sale of securities thereunder.

 

6.8     Form D and State Securities Filings. The Company will file with the SEC
a Notice of Sale of Securities on Form D with respect to the Warrants, as
required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date. The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Warrants.

 

6.9     Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 6 may be assigned by a
Purchaser to a party that acquires, other than pursuant to the Registration
Statement or Rule 144, any of the Registrable Securities originally issued or
issuable to such Purchaser as contemplated by this Agreement, or to any
affiliate of a Purchaser that acquires any Registrable Securities. Any such
permitted assignee shall have all the rights of such Purchaser under this
Section 6 with respect to the Registrable Securities transferred during the
Effectiveness Period.

 

6.10     Selling Stockholder Questionnaire. Each Purchaser agrees to furnish to
the Company a completed questionnaire in the form attached to this Agreement as
Exhibit C (a “Selling Holder Questionnaire”). The Company shall not be required
to include the Registrable Securities of a Purchaser in a Registration Statement
and shall not be required to pay any damages to any such Purchaser who fails to
furnish to the Company a fully completed Selling Holder Questionnaire at least
three business days prior to the filing of the Registration Statement.

 

7.     Miscellaneous.

 

7.1     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

 

7.2     Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
Notwithstanding the foregoing, the Company may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Purchasers or their affiliates holding Warrant Shares that constitute at least a
majority of the Warrant Shares then held by the Purchasers and their affiliates,
and the Purchasers may not assign this Agreement or any rights or obligations
hereunder without the assignee agreeing to be bound by the terms hereof
applicable to Purchasers and make the representations required of Purchasers
hereunder.

 

 
Page 23

--------------------------------------------------------------------------------

 

 

7.3     Entire Agreement. This Agreement and the exhibits hereto, and the other
documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

7.4     Severability. In the event any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

7.5     Amendment and Waiver. Except as otherwise provided herein, any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and each Purchaser, or
with the written consent of the Company and Purchasers holding rights to acquire
50% of the Warrant Shares then issuable hereunder. Any amendment or waiver
effected in accordance with this Section 7.5 shall be binding upon any holder of
any Warrants purchased under this Agreement, each future holder of all such
securities, and the Company.

 

7.6     Fees and Expenses. Except as otherwise set forth herein, the Company and
the Purchasers shall bear their own expenses and legal fees incurred on their
behalf with respect to this Agreement and the transactions contemplated hereby.
Each party hereby agrees to indemnify and to hold harmless of and from any
liability the other parties for any commission or compensation in the nature of
a finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which such
indemnifying party or any of its employees or representatives are responsible.

 

7.7     Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid or by facsimile or electronic mail,
or (B) if from outside the United States, by International Federal Express (or
comparable service) or by facsimile or electronic mail, and shall be deemed
given (i) if delivered by first-class registered or certified mail domestic,
upon the business day received, (ii) if delivered by nationally recognized
overnight carrier, one business day after timely delivery to such carrier, (iii)
if delivered by International Federal Express (or comparable service), two
business days after so mailed, or (iv) if delivered by facsimile or electronic
mail at or prior to 5:30 p.m. (New York City time) on a Trading Day, on the
Trading Day so delivered or, if delivered by facsimile or electronic mail after
5:30 p.m. (New York City time) on a Trading Day or on a day that is not a
Trading Day, the next Trading Day after the date of delivery, and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

 

if to the Company, to the address of the Company’s principal office set forth on
the first page of this Agreement, Attention: General Counsel, facsimile:
310-496-2436, e-mail: damon@getcake.com:

 

 
Page 24

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice to the Company):

 

Sullivan & Worcester LLP
Attention: Robert V. Condon III
1633 Broadway

New York, New York 10019
Facsimile: (212) 660-3001
E-mail: rcondon@sandw.com

 

if to the Purchaser, at its address on the signature page to this Agreement.

 

7.8     Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Purchasers herein shall survive the execution of this Agreement, the
delivery to the Purchasers of the Warrants being purchased and the payment
therefor, and a party’s reliance on such representations and warranties shall
not be affected by any investigation made by such party or any information
developed thereby.

 

7.9     Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument.

 

7.10     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.11     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.

 

 

[The Remainder of this Page is Blank; Signature Pages Follow]

 

 
Page 25

--------------------------------------------------------------------------------

 

  

 In witness whereof, the foregoing Warrant Purchase Agreement is hereby executed
as of the date first above written.

 

 

 

ACCELERIZE INC.

   

 

 

 

By: /s/ Brian Ross                                                           



Name:  Brian Ross                         

Title: President and Chief Executive Officer  

 

 

 

 

                                      

 

 

 

 

 

[Signature Page to Warrant Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 

In witness whereof, the foregoing Warrant Purchase Agreement is hereby executed
as of the date first above written.

 

 

 

                                                                                                                  

Name of Investor

 

 

By:
                                                                                                        

Name:                                                                                                    

Title:
                                                                                                     

 

 

 

Investment Amount (#
warrants):                                                    

 

Investment Amount ($ @ $0.00001/warrant share):                      

 

Tax Identification
No.:                                                                        

 

Jurisdiction of
Organization:                                                             

 

Jurisdiction of Principal Place of Operations:

                                                                                                               

 

 

Address for Notice:

                                                                                                                 

                                                                                                          
    

                                                                                                        
      

Attention:                                                                                             

Telephone:                                                                 
                          

Facsimile:                                                                                              

E-mail:                                                                                                    

 

Delivery Instructions (if different from above):

                                                                                                                

                                                                                      
                         

                                                                                                     
               

Attention:                                                                                             

Telephone:                                                                                     
      

 

 

 

 

 

 

 

[Signature Page to Warrant Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

 

Purchaser

Warrant

Purchase Price

($0.00001 per

Warrant Share)

Warrant

Shares

Jurisdiction of

Organization

Jurisdiction of

Principal Place

of Operations

                                       

 

 

 

 
Page A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF WARRANT

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

 

ACCELERIZE INC.

 

WARRANT

 

Warrant No.
___                                                                                    

Original Issue Date:       

 

August [●], 2015

 

 

 

Accelerize Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, [______________________] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[____________] shares of Common Stock (each such share, a “Warrant Share” and
all such shares, the “Warrant Shares”), at any time and from time to time from
and after the Original Issue Date and through and including
[__________________], 2020 (the “Expiration Date”), and subject to the following
terms and conditions:

 

1.     Definitions. As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1. Capitalized terms that are
used and not defined in this Warrant that are defined in the Purchase Agreement
(as defined below) shall have the respective definitions set forth in the
Purchase Agreement.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Trading Market on which the Common Stock trades or (ii) if the Common Stock is
not then listed or quoted on a Trading Market, the fair market value of a share
of Common Stock as determined in good faith by the Company’s board of directors
using customary valuation principles.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Exercise Price” means $1.32, subject to adjustment in accordance with Section
9.

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another person or
group of persons whereby such other person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other person or other persons making or party to, or associated or
affiliated with the other persons making or party to, such stock or share
purchase agreement or other business combination).

 

 
Page B-1

--------------------------------------------------------------------------------

 

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.

 

“Purchase Agreement” means the Warrant Purchase Agreement, dated August 14,
2015, to which the Company and the original Holder are parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than any marketplace organized by the OTC Markets Group (or
similar successor organization)), or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Markets Group (or similar
successor organization); provided, that in the event that the Common Stock is
not listed or quoted on a Trading Market, then Trading Day shall mean a day
other than a Saturday, a Sunday, or a day that banks in the State of New York
are generally authorized or required by applicable law to be closed.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or any marketplace organized by the OTC Markets Group (or similar
successor organization) on which the Common Stock is listed or quoted for
trading on the date in question.

 

2.     Registration of Warrant. The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.     Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 

4.     Exercise and Duration of Warrants.

 

(a)     This Warrant shall be exercisable by the registered Holder in whole at
any time and in part from time to time from the Original Issue Date through and
including the Expiration Date. At 5:30 p.m., Central time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value. The Company may not call or redeem any portion of
this Warrant without the prior written consent of the affected Holder.

 

 
Page B-2

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary contained herein, the number of
Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates (as defined under Rule 144, “Affiliates”) and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise) (the
“Beneficial Ownership Limitation”).  For such purposes, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder.  This provision shall not restrict
the number of shares of Common Stock which a Holder may receive or beneficially
own in order to determine the amount of securities or other consideration that
such Holder may receive in the event of a Fundamental Transaction as
contemplated in Section 9 of this Warrant.  This restriction may not be waived.

 

5.     Delivery of Warrant Shares.

 

(a)     To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice or by facsimile or electronic
mail, as set forth herein, and upon payment of the Exercise Price multiplied by
the number of Warrant Shares that the Holder intends to purchase hereunder and,
the Company shall promptly (but in no event later than three Trading Days after
the Date of Exercise (as defined herein)) issue and deliver to the Holder, a
certificate for the Warrant Shares issuable upon such exercise, which, unless
otherwise required by the Purchase Agreement, shall be free of restrictive
legends. The Company shall, upon request of the Holder and subsequent to the
date on which a registration statement covering the resale of the Warrant Shares
has been declared effective by the Securities and Exchange Commission, use its
reasonable best efforts to deliver Warrant Shares hereunder electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions, if available. A “Date of Exercise”
means the date on which the Holder shall have delivered to the Company the
Exercise Notice (with the Warrant Exercise Log attached to it), appropriately
completed and duly signed, so long as the Company receives payment of the
Exercise Price for the number of Warrant Shares so indicated by the Holder to be
purchased within two Trading Days after the delivery of the Exercise Notice if
such Holder is not utilizing the cashless exercise provisions set forth in this
Warrant. If the payment of the Exercise Price by the Holder is not made within
such two Trading Day period, the Company will issue and deliver the Warrant
Shares within one Trading Day of receipt of the Exercise Price.

 

(b)     If by the third Trading Day after a Date of Exercise the Company fails
to deliver the required number of Warrant Shares in the manner required pursuant
to Section 5(a), then (i) the Holder will have the right to rescind such
exercise, and (ii) if on or after such third Trading Day the Holder purchases
(or any third party on behalf of such Holder or for the Holder’s account
purchases, in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company may, in its sole discretion, within three
Trading Days after the Holder’s written request and at the Holder’s discretion,
either (A) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares) for
such Warrant Shares shall terminate, or (B) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such Warrant
Shares for the number of such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (y)
such number of shares of Common Stock, multiplied by (z) the Closing Price on
the Delivery Date.

 

 
Page B-3

--------------------------------------------------------------------------------

 

 

(c)     The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.

 

6.     Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, transfer agent fee or other incidental tax or expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificates for Warrant Shares or Warrants in a name
other than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

7.     Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

8.     Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9.     Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

 

(a)     Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

 
Page B-4

--------------------------------------------------------------------------------

 

 

(b)     Pro Rata Distributions. During such time as this Warrant is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date of which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

(c)     Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 9(a) above, if at any time the Company grants, issues or sells any
Common Stock or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of the Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

(d)     Fundamental Transactions. If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s request made at any time concurrently with, or
within 30 days after, the consummation of the Fundamental Transaction, the
Company, or any successor to the Company or surviving entity in such Fundamental
Transaction, shall, at the Company’s or such entity’s option, either (1) issue
to the Holder a new warrant substantially in the form of this Warrant and
consistent with the foregoing provisions and evidencing the Holder’s right to
purchase the Alternate Consideration for the aggregate Exercise Price upon
exercise thereof, or (2) purchase the Warrant from the Holder for a purchase
price, payable in cash within five Trading Days after such request (or, if
later, on the effective date of the Fundamental Transaction), equal to the Black
Scholes Value (as defined below) of the remaining unexercised portion of this
Warrant on the date of such request. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
paragraph (b) and insuring that the Warrant (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction. “Black Scholes Value” means the value of this Warrant
based on the Black and Scholes Option Pricing Model obtained from the “OV”
function on Bloomberg, L.P. (“Bloomberg”) determined as of the day of
consummation of the applicable Fundamental Transaction for pricing purposes and
reflecting (A) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the time between the date of the public announcement of
the applicable Fundamental Transaction and the Termination Date, (B) an expected
volatility equal to the greater of 100% and the 30 day volatility obtained from
the HVT function on Bloomberg as of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction, (C) the
underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in such Fundamental Transaction and (D) a
remaining option time equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date.

 

 
Page B-5

--------------------------------------------------------------------------------

 

 

(e)     Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 9, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(f)     Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(g)     Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section 9, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of the Subsidiaries, the Company shall promptly disclose such information
with the Commission pursuant to a Current Report on Form 8-K.

 

10.     Payment of Exercise Price. The Holder may pay the Exercise Price in one
of the following manners:

 

 
Page B-6

--------------------------------------------------------------------------------

 

 

(a)     Cash Exercise. The Holder may deliver immediately available funds; or

 

(b)     Cashless Exercise. If an Exercise Notice is delivered at a time six
months after the Original Issue Date when a registration statement permitting
the Holder to resell the Warrant Shares is not then effective or the prospectus
forming a part thereof is not then available to the Holder for the resale of the
Warrant Shares, then the Holder may notify the Company in an Exercise Notice of
its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]  

 

where:  

 

X = the number of Warrant Shares to be issued to the Holder.  

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.  

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.  

 

B = the Exercise Price.  

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

 

11.     No Fractional Shares. No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.

 

12.     Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective if provided pursuant to the
Purchase Agreement. In case any time: (1) the Company shall declare any cash
dividend on its capital stock; (2) the Company shall pay any dividend payable in
stock upon its capital stock or make any distribution to the holders of its
capital stock; (3) the Company shall offer for subscription pro rata to the
holders of its capital stock any additional shares of stock of any class or
other rights; (4) there shall be any capital reorganization, or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation;
or (5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of said cases, the Company
shall give prompt written notice to the Holder. Such notice shall also specify
the date as of which the holders of capital stock of record shall participate in
such dividend, distribution or subscription rights, or shall be entitled to
exchange their capital stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may be. Such
written notice shall be given, if permissible with regard to confidentiality
restrictions in the discretion of the Company, at least 20 days prior to the
action in question and not less than 20 days prior to the record date or the
date on which the Company’s transfer books are closed in respect thereto.

 

13.     Registration Rights. The Holder shall be entitled to the registration
rights set forth in Section 6 of the Purchase Agreement.

 

14.     Fast Compliance. While this Warrant is outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast.

 

15.     Miscellaneous.

 

 
Page B-7

--------------------------------------------------------------------------------

 

 

(a)     This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Any assignee will agree to
be bound by the terms of and give the representations contained in the Purchase
Agreement applicable to Purchasers. Subject to the preceding sentence, nothing
in this Warrant shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Warrant. This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns.

 

(b)     All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

 

(c)     The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d)     In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)     Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares

 

 

[Remainder of page intentionally left blank, signature page follows]

 

 
Page B-8

--------------------------------------------------------------------------------

 

 

In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

Accelerize Inc.

       

 

 

 

By:                                                                                  

Name:                                                                             

Its:                                                                                  

 

 

 

 
Page B-9

--------------------------------------------------------------------------------

 

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the attached Warrant.
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

                     “Cash Exercise” under Section 10

 

                              “Cashless Exercise” under Section 10

 

(3) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

 

Dated ______________ __, _____        

Name of Holder:

 

 

  (Print)      

____________________________________

       

 

By:_________________________________

  Its:_________________________________   (Signature must conform in all
respects to   name of holder as specified on the face of   the Warrant)    

       

 

 

 
Page B-10

--------------------------------------------------------------------------------

 

 

Warrant Shares Exercise Log 

 

Date

Number of Warrant

Shares Available

to be Exercised

Number of Warrant

Shares Exercised

Number of Warrant

Shares Remaining

to be Exercised

       

 

 

 

 
Page B-11

--------------------------------------------------------------------------------

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the attached Warrant to
purchase                  shares of Common Stock to which such Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated: __________ __, _______

 

 

 

________________________________________

 

(Signature must conform in all respects to name of 

  holder as specified on the face of the Warrant)           Address of
Transferee      

__________________________________________

 

__________________________________________

  __________________________________________

              

Attest:

__________________________________

 

 
Page B-12

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

SELLING STOCKHOLDER QUESTIONNAIRE

 

ACCELERIZE INC.

 

Questionnaire for Selling Stockholder

 

This questionnaire is necessary to obtain information to be used by Accelerize
Inc., a Delaware corporation (the “Company”), to complete a Registration
Statement (the “Registration Statement”) covering the resale of certain shares
of Company Common Stock to be issued upon exercise of currently outstanding
warrants to purchase Company Common Stock. Please complete and return this
questionnaire to Sullivan & Worcester LLP, the Company’s legal counsel, to the
attention of Robert V. Condon III either by mail to Sullivan & Worcester LLP,
1633 Broadway, New York, New York 10019, or by fax to 212-660-3001. Please
return the questionnaire by [Day], [Month Day], 2015 or sooner, if possible.
Call Robert Condon at 212-660-3049 with questions.

 

FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.

 

Please answer all questions. If the answer to any question is “None” or “Not
Applicable,” please so state.

 

If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.

 

1.

Please correct your name and/or address if not correct below

     
Name:                                                                                                                                                  
         
Address:                                                                                                                                                        
 
                                                                                                                                                                        

 

 

*See Appendix A for definitions

 
Page C-1

--------------------------------------------------------------------------------

 

 

2.

Please state the total number of currently outstanding shares of Company Common
Stock that you beneficially own* and the form of ownership and the date that you
acquired such stock. Include shares registered in your name individually or
jointly with others and shares held in the name of a bank, broker, nominee,
depository or in “street name” for your account. (DO NOT list options, warrants
or other derivative securities. See Question #3).

 

 

 

 

 

 

 

3.

Please list any outstanding options and warrants to purchase Company Common
Stock or other derivative securities to acquire Company Common Stock that you
beneficially own*, including (i) the number of shares of Company Common Stock to
be issued upon the exercise of such option or warrant, (ii) the date such option
or warrant is exercisable, (iii) the expiration date and (iv) the exercise price
per share of EACH such option and warrant.

 

Number of Shares

Covered by Option or

Warrant



Date Exercisable



Exercise Price



Expiration Date

                                               

 

 

4.

Please list the number of shares of Common Stock listed under Question #2 above
that you wish to include in the Registration Statement.

 

 

*See Appendix A for definitions

 
Page C-2

--------------------------------------------------------------------------------

 

 

5.

Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you wish to
include in the Registration Statement.

 

 

 

 

 

 

6.

If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.

 

 

 

 

 

 

7.

If you are an entity, please identify the natural person(s) who exercises sole
or shared voting power* and/or sole or shared investment power* with regard to
the shares listed under Question #2 and Question #3.

 

 

 

 

 

 

 

8.

Please advise whether you are a registered broker-dealer or an affiliate*
thereof. If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.

 

 

 

 

 

 

9.

List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 

 

 

 

 

 

*See Appendix A for definitions

 
Page C-3

--------------------------------------------------------------------------------

 

 

10.

If you expressly wish to disclaim any beneficial ownership* of any shares listed
under Question #2 for any reason in the Registration Statement, indicate below
the shares and circumstances for disclaiming such beneficial ownership*.

 

 

 

 

 

 

11.

With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.

 

 

 

 

 

 

12.

Please review Appendix B “Plan of Distribution.” Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock. By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 12 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 12.

 

 

 

 

 

The undersigned, a Selling Stockholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement. The undersigned will notify [________], at the
address specified above, in writing immediately of any changes in the foregoing
answers that should be made as a result of any developments occurring prior to
the time that the Registration Statement referred to above is declared effective
by the Securities and Exchange Commission. Otherwise, the Company is to
understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.

 

 

Dated: ___________ __, 20___

 

 



 

                                                                  
                           

 

 

 

By:                                                                                  

Name:                                                                             

Its:                                                                                  

 



  

 

 

*See Appendix A for definitions

 
Page C-4

--------------------------------------------------------------------------------

 

 

APPENDIX A
To Exhibit C

Certain Terms Used in Questionnaire

 

 

AFFILIATE

 

An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.

 

 

BENEFICIAL OWNERSHIP

 

A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise. A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.

 

 

INVESTMENT POWER

 

“Investment power” includes the power to dispose, or to direct the disposition
of, a security.

 

 

VOTING POWER

 

“Voting power” includes the power to vote, or to direct the voting of, a
security.

 

 

 
Page C-5

--------------------------------------------------------------------------------

 

 

APPENDIX B

To Exhibit C

PLAN OF DISTRIBUTION

 

We are registering for resale by the selling stockholders and certain
transferees a total of _________ shares of Common Stock, of which _______ shares
are issued and outstanding and up to ______shares are issuable upon exercise of
warrants. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of common stock, although we may receive up to $_____
upon the exercise of all of the warrants by the selling stockholders. We will
bear all fees and expenses incident to our obligation to register the shares of
Common Stock. If the shares of Common Stock are sold through broker-dealers or
agents, the selling stockholder will be responsible for any compensation to such
broker-dealers or agents.

 

The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to time pursuant to this
prospectus.

 

The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders will sell their shares of Common Stock subject to the
following:

 

 

●

all of a portion of the shares of Common Stock beneficially owned by the selling
stockholders or their perspective pledgees, donees, transferees or successors in
interest, may be sold on the OTC Bulletin Board Market, any national securities
exchange or quotation service on which the shares of our Common Stock may be
listed or quoted at the time of sale, in the over-the counter market, in
privately negotiated transactions, through the writing of options, whether such
options are listed on an options exchange or otherwise, short sales or in a
combination of such transactions;

 

 

●

each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 

 

●

some or all of the shares of Common Stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions. The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and deliver shares of
Common Stock to close out short positions or loan or pledge shares of Common
Stock to broker-dealers or agents that in turn may sell such shares;

 

 

●

in connection with such sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling stockholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent. We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock; and

 

 

●

in connection with any other sales or transfers of Common Stock not prohibited
by law.

 

The selling stockholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of Common Stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus. A selling
stockholder may also transfer, devise or gift the shares of Common Stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling stockholder under this prospectus.

 

 
Page C-6

--------------------------------------------------------------------------------

 

 

If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with. There can
be no assurance that any selling stockholder will sell any or all of the shares
of Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.

 

We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling stockholder will be entitled to contribution. We will
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling stockholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.

 

 

Page C-7